USCA4 Appeal: 22-1608      Doc: 21        Filed: 11/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-1608


        WILLIAM WHITTMAN,

                            Plaintiff - Appellant,

                     v.

        MERCEDES BENZ FINANCIAL SERVICES USA LLC; UNITED AUTO CARE,
        INC.; TOYOTA MOTOR INSURANCE COMPANY; TOYOTA INSURANCE
        MANAGEMENT SOLUTIONS USA, LLC; TOYOTA MOTOR INSURANCE
        SERVICES, INC.; PAG CHANTILLY M1 LLC, d/b/a Mercedes-Benz of
        Chantilly; PENSKE AUTOMOTIVE GROUP, INC.; BERT O’NEAL,

                            Defendants - Appellees,

                     and

        TOYOTA FINANCIAL SERVICES CORPORATION,

                            Defendant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Julie R. Rubin, District Judge. (1:21-cv-03156-JRR)


        Submitted: November 17, 2022                              Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.
USCA4 Appeal: 22-1608      Doc: 21         Filed: 11/22/2022    Pg: 2 of 3




        William Whittman, Appellant Pro Se. Jessica Lynn Farmer, HOLLAND & KNIGHT,
        LLP, Washington, D.C.; James Leslie Hoyle, Richmond, Virginia, Robert Edward Worst,
        KALBAUGH, PFUND & MESSERSMITH, P.C., Fairfax, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1608      Doc: 21         Filed: 11/22/2022      Pg: 3 of 3




        PER CURIAM:

               William Whittman seeks to appeal the district court’s order compelling arbitration

        and the court’s order denying his motion to reconsider the arbitration order. This court

        may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

        and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

        Loan Corp., 337 U.S. 541, 545-46 (1949). The order Whittman seeks to appeal is neither

        a final order nor an appealable interlocutory or collateral order. Accordingly, we grant the

        motion to dismiss as interlocutory and dismiss the appeal for lack of jurisdiction. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       DISMISSED




                                                     3